 PRYNE P, COMPANY, INC159this statement was not privileged under Section 8 (c) of theAct; 2 nor was this threat so minor or isolated in characteras to have no substantial tendency to affect the results of theelection,having been made at a meeting of the employeesheld by the Employer. We find no merit in the Employer'sexception directed to the hearing officer'sresolutions ofcredibility.The Board will reverse a hearing officer's credi-bility findings only when convinced that the clear preponderanceof all the relevant evidence compels a contrary conclusion,'and in this case we are not convinced that the hearing officerhas erred in this regard. We therefore find,as did the hearingofficer,that by Morehouse's threat of loss of economic bene-fits the Employer interfered with the freedom of choice of itsemployees in their selection of a bargaining representative;we shall adopt the hearing officer's recommendation that theelection be set aside and a new election held.In view of our disposition of Petitioner's objection relatingto the content of Morehouse's speech to the employees,, wefind it unnecessary,and we do not,rule on issues raised bythe remainder of Petitioner's objections.ORDERIT IS HEREBY ORDERED that the election of December 10,1952, be, and it hereby is, set aside.IT IS FURTHER ORDERED that this proceeding be remandedto the Regional Director for the Ninth Region for the purposeof conducting a new election at such time as he deems thatcircumstances permit a free choice of bargaining representa-tive.2 Compare Gardner Machine Company,106 NLRB 197.3 Standard-Toch Chemicals,Inc., 104 NLRB 1120.PRYNE&COMPANY,INC.andUNITED ELECTRICAL, RADIO&MACHINE WORKERS OF AMERICA(UE), LOCAL 1421.Case No.21-CA-1146.November 24, 1953SUPPLEMENTAL DECISION AND ORDEROn June 9, 1953, the Board issued a Decision and Order inthiscase(105NLRB 447). Thereafter,on July 20, 1953,Pryne & Company filed a motion for the redetermination ofthe compliance status of United Electrical,Radio & MachineWorkers of America(UE), Local 1421,Independent,hereinreferred to as the Union,and for the dismissal of the complaintagainst it.On October 9, 1953,the Board issued a notice toshow cause to the Unionwhy theBoard should not determine107 NRLB No. 80. 1 60DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the Union was not in compliance with Section 9 (h) of theAct, at all. times material hereto, and why, if the Board deter-mines that the Union was not in compliance, the Board shouldnot set aside the Decision and Order and dismiss the complaintin Case No. 21-CA-1146.On November 23, 1953, the Board determined that the Unionwas not in compliance until March 20, 1952. No cause has beenshown why the Board should not proceed as indicated in thenotice to show cause.[The Board set aside the Decision and Order in Case No.21-CA-1146and dismissed the complaint.]SQUARE D COMPANYandUNITED ELECTRICAL, RADIO ANDMACHINE WORKERS OF AMERICA (UE), LOCAL 1421,INDEPENDENT. Cases Nos. 21-CA-956 and 21-CA-1106.November 24, 1953SUPPLEMENTAL DECISION AND ORDEROn June 2,1953,the Board issued a Decision and Order inthese cases(105NLRB 253). Thereafter, on July 22, 1953,Square D Company filed a motion for the redetermination ofthe compliance status of United Electrical, Radio and MachineWorkers of America (UE), Local 1421, Independent, hereinreferred to as the Union,and for the dismissal of the com-plaint against it. On October 9, 1953, the Board issued a noticeto show cause to the Union why the Board should not determinethat the Union was not in compliance with Section 9 (h) of the Actat all times material hereto, and why, if the Board determinesthat the Union was not in compliance, the Board should not setaside the Decision and Order and dismiss the complaints inCasesNos. 21-CA-956 and 21-CA-1106.On November 23, 1953, the Board determined that the Unionwas not in compliance until March 20, 1952. No cause has beenshown why the Board should not proceed as indicated in thenotice to show cause.[The Board set aside the Decision and Order in Cases Nos.21-CA-956 and 21-CA-1106 and dismissed the complaint.]107 NLRB No. 81.